DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-4 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 11/02/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the phrase “a plurality of coil parts” (second paragraph), is not well defined, it lacks antecedent basis because the phrase has already been recited.
Regarding Claims 2-4, claims 2-4 are indefinite since they depend directly or indirectly on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et.al., (hereinafter Noguchi), U.S. Patent Application Publication 2015/0014042.
Regarding Claim 1, Noguchi teaches, a multilayer coil component (Fig. 11) having a laminated structure and comprising: 
a coil (400) in an insulating element body (“insulating layers” [0035]), the coil having a stepwise structure (Fig. 1) with a plurality of coil parts (400L0a-400L27a) adjacent to each other in a laminated direction being overlapped with each other in a stepwise manner in the stepwise structure;
a plurality of coil parts (400L0a-400L27a) forming a part of the coil and extending in a plurality of layers (“insulating layers” [0035]) that form the laminated structure (Fig. 12), each of the plurality of coil parts (includes connecting portions 400L1b-400L26B) in the stepwise structure extending perpendicular to the laminated direction;
a first portion (where adjacent conductor patterns overlap together with connecting portions, a maximum thickness) and a second portion (where there is no overlap of adjacent conductor patterns even though connected together with connecting portions, a minimum thickness) in the stepwise structure, two or more of the coil parts (400L0a-400L27a) being overlapped as layers in the first portion, the second portion having portions adjacent to the first portion in a direction perpendicular to the laminated direction, the second portion having a number of layers (the minimum thickness) smaller than a number of the layers (the maximum thickness) of the first portion; and 
a stress relaxation part (the arrangement of the connecting portions 400L1b-400L8b, function as stress relaxations parts to prevent cracks [0052]) overlapped with at least the first portion among the first portion and the second portion.  (Noguchi: Figs. 11 and 12, para. [0035], [0051], [0052], [0069]).

Regarding Claim 2, Noguchi further teaches, wherein the stress relaxation part overlaps only with the first portion (connecting portions 500L13b-500L20c, function as stress relaxations parts to prevent cracks [0052] and are located only on the first portion in Fig. 5) among the first portion and the second portion.  (Noguchi: Figs. 4 and 5, para. [0035], [0051], [0052]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi, as applied to claim 1, in view of Ikeda, Japanese Patent JP2010192715A.
Regarding Claim 3, Noguchi teaches, the arrangement of the connecting portions 400L1b-400L8b, function as stress relaxations parts to prevent cracks [0052].  (Noguchi: Figs. 1A-1B, machine translation, para. [0052]).
Noguchi does not explicitly teach, wherein 
the coil has a plurality of turns, and 
the stress relaxation part is provided on only one of a pair of the turns adjacent to each other in the laminated direction.
However, Ikeda teaches, wherein 
the coil (L) has a plurality of turns (18a-18k), and 
the stress relaxation part (24f, 24h, 24j, 24l) is provided on only one of a pair of the turns adjacent to each other in the laminated direction (Ikeda teaches low magnetic permeability portions 24f, 24h, 24j, 24l on one of a pair of adjacent turns, the low magnetic permeability portions 24f, 24h, 24j, 24l are analogous to the stress relaxation part since they are of “non-magnetic material” and suppress “occurrence of delamination” [0038]).  (Ikeda: Figs. 1-3, machine translation, para. [0019], [0020], [0032], [0038]).
(Ikeda: Figs. 1-3, machine translation, para. [0036]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4, similarly as claim 3, the combination Noguchi in view of Ikeda further teaches, wherein 
the coil (Ikeda: L) has a plurality of turns (Ikeda: 18a-18k), and 
the stress relaxation part (Ikeda: 24f, 24h, 24j, 24l) is provided on only one of a pair of the turns adjacent to each other in the laminated direction (Ikeda teaches low magnetic permeability portions 24f, 24h, 24j, 24l on one of a pair of adjacent turns, the low magnetic permeability portions 24f, 24h, 24j, 24l are analogous to the stress relaxation part since they are of “non-magnetic material” and suppress “occurrence of delamination” [0038]),.  (Ikeda: Figs. 1-3, machine translation, para. [0019], [0020], [0032], [0038]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MALCOLM BARNES/
Examiner, Art Unit 2837
1/30/2020


/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837